DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 11/23/2021 in which claim 1 has been amended, claims 2 and 9 have been canceled, new claim12 has been added and entered of record.
Claim 1 has been amended herein to correct the antecedent basis deficiency in the claim. Based on the amended claims, the rejections under 35 U.S.C 112 second paragraph, are withdrawn.
Claims 1, 3-8, and 10-12 are pending for examination.
Applicant’s arguments on pages 5-8 of the Amendment with respect to the amended independent claims 1, 16, 17, 18, 19 and 34 have been fully considered and persuasive, therefore the rejections to the claims are withdrawn.

Allowable Subject Matter
Claims 1, 3-8, and 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “said neutral point being connected to the ground of the converter only through an impedance configured to store energy and to enable zero voltage switching of a plurality of switches of the resonant DC-DC converter;… wherein said impedance comprises an inductance and a capacitance”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 3-8 and 10-12, the claims have been found allowable due to their dependencies to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836